FILED
                            NOT FOR PUBLICATION                              NOV 02 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ELDO KLINGENBERG,                                 No. 09-72945

               Petitioner - Appellant,            Tax Ct. No. 6950-08L

  v.
                                                  MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Eldo Klingenberg appeals pro se from the Tax Court’s order dismissing his

petition contesting a proposed levy to collect unpaid income tax liabilities for tax

years 1998 through 2003. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We

review for an abuse of discretion the Tax Court’s decision to dismiss a case for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
lack of prosecution. Edelson v. Comm’r, 829 F.2d 828, 831 (9th Cir. 1987). We

affirm.

      The Tax Court did not abuse its discretion in dismissing Klingenberg’s

petition for failure to prosecute because Klingenberg failed to appear at trial and

failed to engage in the mandatory stipulation process, despite warnings that failure

to comply could result in dismissal of the petition. See id. (court did not abuse its

discretion in dismissing the taxpayers’ petitions for failure to prosecute where the

taxpayers had, among other things, failed to appear for trial).

      Klingenberg’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    09-72945